Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Lennell Dyches appeals the district court’s order denying his self-styled “Federal Rules of Civil Procedure Rule 60(b)(6) Motion for Reconsideration of Sentence” as a successive and unauthorized 28 U.S.C. § 2255 (2012) motion, and denying his motions for transcripts at government expense, to review the original “wet-ink” signature on his plea agreement, and for an evidentiary hearing. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Dyches, No. 8:06-cr-00136-JFA-1 (D.S.C. Apr. 2, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented' in the materials before this court and argument would not aid the decisional process.

AFFIRMED.